DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0037 line 1 recites “Pre-ejection period (PEP) is one the systolic time interval (STI) parameters”.    This should say “Pre-ejection period (PEP) is one of the systolic time interval (STI) parameters”.
Paragraph 0038 line 2 recites “abandoned since early 80s”.  This should say “abandoned since the early 80s”. 
Paragraph 0062 recites “Referring chart series”.  This should say “Referring to chart series”. 
Appropriate correction is required.
Claim Objections
Claims 37-39 and 41-43 are objected to because of the following informalities:  the claims depend from method claims yet they are device claims.  This is considered to be an error and the meaning of claims is mapped to the previous claim set.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-31, 33 and 35-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marmor et al. US 2015/0265163.
Regarding claims 25 and 36:  Marmor discloses a method for approximating left ventricular end diastolic pressure (LVEDP) using non-invasive sensors coupled to a computing apparatus (paragraphs 0004-0005, figure 2a is a non-invasive system, it is noted that end diastolic pressure is the same as left ventricular end diastolic pressure as stated in paragraph 0101), the method comprising: receiving, via a processor 120 (figure 2a) of the computing apparatus (considered to the be figure 2a), hemodynamic waveform data (paragraph 0151 discusses an arterial pressure waveform) from a non-invasive sensor 130 (figure 2a, “blood flow sensor”, paragraph 0015) coupled to a patient and an ECG (paragraph 0102) data and heart sound waveform data 110 (figure 2a and paragraph 0123) from a second non-invasive sensor coupled to the patient; synchronizing, by the processor, the hemodynamic waveform data and the ECG and heart sound data (paragraph 0102, figures 6a-6c; it is noted that synchronizing is considered to be matching the data in time which is inherently performed here in that the parameters would be meaningless otherwise), calculating, by the processor, a LVEDP based on time features and waveform features of the hemodynamic waveform data and the ECG and heart sound waveform data (paragraph 0151 “solve for EDP”, paragraph 0101 states that EDP is LVEDP).  Note that memory is disclosed in paragraphs 0129, 0216 and algorithms are disclosed in paragraphs 0082, 0129 and 0151).
Regarding claims 26 and 37:  Marmor discloses encoding the LVEDP as digital data for storage, transmission or human-comprehensible output (see paragraphs 0083, 0087, 0129, 0152 and 0183-0184). 
Regarding claims 27 and 38:  Marmor discloses determining at the processor, isovolumic contraction time (paragraph 0133), based on simultaneous portions of the hemodynamic waveform data, ECG data and heart sound data. 
Regarding claims 28 and 39:  Marmor discloses further comprising calculating at the processor, a contractility feature based on the hemodynamic waveform data (paragraphs 0056, 0063 and 0096).
Regarding claims 29 and 40: Marmor discloses that the processor calculates LVEDP as a function of contractility (paragraph 0096) and ICT (paragraph 0060, also see paragraphs 0005, 0021, 0055, 0133 and 0056-59).
Regarding claims 30 and 41: Marmor discloses that the contractility feature comprises a derivative of the hemodynamic waveform (“dP/dt” paragraph 0106).
Regarding claims 31 and 42: Marmor discloses that the hemodynamic waveform data is comprised of heart sounds and collecting the data is from heart sounds (paragraph 0123). 
Regarding claims 33:  Marmor discloses calculating the time features and waveform features of the hemodynamic waveform data and the ECG and heart sound data based on aortic wall waveforms (paragraph 0072) or brachial pressure waveforms (paragraph 0029); also see paragraph 0003). 
Regarding claim 35:  Marmor discloses calculating the time features and waveform features of the hemodynamic waveform data, the ECG and the heart sound data is based on a velocity waveform (paragraph 0004, 0020 and 0064). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 32 and 43 rejected under 35 U.S.C. 103 as being unpatentable over Marmor et al. US 2015/0265163 in view of Zdeblick et al. US 2004/0220637 .
Regarding claims 32 and 43:  Marmor discloses the claimed invention including treating heart disease (paragraphs 0049, 0094 and 0155).  However, Marmor does not specifically disclose determining valvular disease.  Zdeblick however teaches of using the F-S (Frank-Starling) curve and LVEDP or Cardiac Output and LVEDP to determine valvular disease (paragraph 0126).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Marmor to include detecting valvular disease from heart sounds, ECG and determined LVEDP, as taught by Zdeblick (paragraphs 0066 and 0126) in order to alert the patient of valvular disease. 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Marmor et al. US 2015/0265163 in view of Mukkamaia US 2009/0112113.
Regarding claim 34:  Marmor discloses the claimed invention however Marmor does not specifically disclose calculating non-invasively EF.  Mukkamaia however teaches of a method of determining ejection fraction (title) in which non-invasive  EF monitoring using blood pressure.  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Marmor to include degerming EF, as taught by Mukkamaia, in order to avoid using ventricular geometry in calculations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792